 



Exhibit 10.10
COMMISSION AGREEMENT
          This Commission Agreement (“Agreement”) is entered into
this___26th___day of August, 2005, but shall be effective as of August 1, 2005
subject to paragraph 15. This Agreement is made by and between Bruce H. Hale, an
individual residing at 247 Brantwood Road, Snyder, New York 124226 (hereinafter
“Agent” or “Mr. Hale”), and Horizon Energy Development, Inc., a New York
corporation with U.S. offices at 6363 Main Street, Williamsville, New York 14221
(“Horizon”).
          WHEREAS, Mr. Hale has been employed by National Fuel Gas Company
and/or its various subsidiaries (including Horizon) from 1971 through July 31,
2005, and among other things, has worked on and provided advice and expertise on
matters relating to international investments and overseas project development,
specifically in the Czech Republic, Italy and Bulgaria; for purposes of this
Agreement, “National Fuel” shall refer, collectively, to National Fuel Gas
Company, and all of its affiliates and/or direct and indirect subsidiaries,
including but not limited to Horizon;
          WHEREAS, Horizon owns, indirectly, interests in the following two
projects (collectively the “Projects”):

  (a)   The development of a new combined cycle gas turbine electric generating
facility, with a nominal capacity of 400 Mwe, to be located on a site in the
area of Montenero di Bisaccia, Regione Molise, Italy, and developed through
Montenero Energia S.r.l. which Horizon established with ACEA spa, an Italian
electric utility, (the “Italian Project”); and     (b)   The development of new
combined cycle gas turbine cogeneration facilities with a nominal capacity of
160 Mwe to be located on sites adjacent to the existing Sofia and Sofia East
cogeneration plants in Sofia, Bulgaria, and developed through Sofia Energy EAD,
a Bulgarian joint stock company, which Horizon established with Toplofikacia
Sofia EAD , (the “Bulgarian Project”);

          WHEREAS, Horizon desires to sell its interests in the Projects for
cash, and desires to retain Agent to facilitate that sale, subject to the terms
and conditions of this Agreement;
          WHEREAS, during the course of Mr. Hale’s employment with National
Fuel, Mr. Hale had access to and became acquainted with National Fuel’s trade
secrets and confidential and proprietary information and materials, including
but not limited to investment plans and strategies;
          WHEREAS, during the course of Mr. Hale’s employment with National
Fuel, Mr. Hale was aware that the confidentiality of National Fuel’s trade
secrets and

 



--------------------------------------------------------------------------------



 



confidential and proprietary information was required to be maintained by
National Fuel’s employees;
          WHEREAS, during the course of Mr. Hale’s employment with National
Fuel, Mr. Hale was aware that National Fuel’s international energy investment
plans, oil and gas exploration and development activities, and other business
strategies were subject to restricted use and disclosure;
          WHEREAS, during the course of Mr. Hale’s employment with National
Fuel, National Fuel took steps to protect its trade secrets and confidential and
proprietary information;
          WHEREAS, Mr. Hale recognizes that National Fuel’s business and
goodwill are dependent upon National Fuel’s trade secrets and confidential and
proprietary information;
          WHEREAS, National Fuel will sustain great loss and damage if Mr. Hale
discloses, utilizes or causes to be disclosed or utilized National Fuel’s trade
secrets and/or confidential and proprietary information to third parties or for
Mr. Hale’s own benefit;
          WHEREAS, in the absence of this Agreement, National Fuel would not
otherwise continue to disclose such confidential and proprietary information to
Mr. Hale, or permit access to the same by Mr. Hale.
          NOW THEREFORE, in consideration of the premises, mutual covenants,
conditions, and terms to be kept and performed, the parties hereto agree as
follows:
          1. APPOINTMENT OF AGENT. Horizon hereby appoints Mr. Hale as Horizon’s
agent to engage in negotiations for, and otherwise facilitate, the sale of
Horizon’s interest in the Italian Project and the Bulgarian Project for cash.
Mr. Hale shall not have the authority to sign binding documents or make binding
promises on behalf of Horizon or any affiliate of Horizon, except to the extent
provided in separate written instructions or authorizations signed by an officer
of Horizon.
          2. TERM OF AGREEMENT. This Agreement shall become effective on
August 1, 2005, and continue for a period of one (1) year (the “initial period”
or “initial term”), subject to the rights of earlier termination set forth
below, and subject to Mr. Hale’s right to receive a commission as set forth
below. This Agreement shall be renewable at the option of the parties for
successive 1 year periods, provided that the parties have executed an agreement
regarding the terms of such renewal at least 30 days prior to the end of the
initial period or any successive period. Horizon shall not refuse to extend this
Agreement upon the same terms if active negotiations are underway at the end of
the initial term or any subsequent term. Agent shall have the option, upon
thirty (30) days’ written notice, to terminate this Agreement at any time, for
whatever reason. In the event that Agent fails to perform any of the terms and
conditions of this Agreement, Horizon shall have the option to give notice and
immediately terminate this Agreement.

2



--------------------------------------------------------------------------------



 



Upon termination by either party before the end of the initial term or any
subsequent term, Agent shall be entitled to reimbursement of reasonable expenses
incurred through the date of termination, provided the expenses are not in
dispute at the time of termination. Upon termination of this Agreement or upon
Agent’s business failure, bankruptcy, receivership, etc., Agent will immediately
forward to Horizon all records furnished by Horizon under the terms of this
Agreement.
          3. SCOPE OF WORK. Agent shall perform his obligations under this
Agreement for Horizon as an independent contractor with the fiduciary duties of
loyalty and diligence to negotiate the best sale prices and terms practicable
for the Projects. Horizon will use its best efforts to assure that Agent has
access to information and the opportunity to discuss information and issues with
certain members of management (within the confidentiality provisions set forth
herein), in order that Agent may carry out his obligations hereunder. Agent
shall provide reports to the individual within the corporate structure of
National Fuel and its affiliated companies who may be designated from time to
time. As of the effective date of this Agreement, Agent shall provide reports to
Philip C. Ackerman, President of National Fuel Gas Company. Before making any
written or oral representation to third parties on behalf of Horizon or any of
its affiliated companies, Agent warrants and agrees that he will receive
specific, prior approval from an authorized officer of Horizon or National Fuel
Gas Company.
     4. COMMISSION. Horizon shall pay Agent a commission (the “Commission”) upon
the terms provided in this Agreement. Agent’s right to receive the Commission is
expressly conditioned on, and the Commission shall be earned by and paid to
Agent if and only if, the sale of the Projects, or either of them, is
consummated prior to the expiration of this Agreement, or thereafter as provided
in Section 6 below, at a price and upon terms and conditions acceptable to
Horizon in its sole and absolute discretion. The Commission shall be paid only
as and when the sale of the Projects is consummated and sales proceeds are
actually received by Horizon. For example, if the Projects are sold under
agreements which provide for the payment of some money at the closing, adjusted
by a working capital adjustment three months after the closing, and additional
money two years after the closing if a Project is in operation at that time,
part of the Commission would be calculated and paid at the closing based on the
amount actually received by Horizon at the closing, adjusted three months later
in proportion to the working capital adjustment, and an additional portion of
the Commission would be calculated and paid two years after the closing based on
the actual receipt of that money as described in Section 4 below. A partial
Commission may be earned and paid upon the sale of one of the Projects as set
forth below. The Commission shall constitute the total and maximum compensation
which shall be earned by and paid to Agent for his services (other reimbursement
of certain expenses as set forth in Section 7 below). If no sale of a Project is
consummated, Agent shall be entitled to a portion of earnest money,
non-refundable or other deposit retained by Horizon in connection with any sale
transaction that is not consummated, calculated in the same manner as set forth
in Section 5 below.

3



--------------------------------------------------------------------------------



 



     5 CALCULATION OF COMMISSION. The Commission shall be calculated on a
sliding scale based on the Total Net Sale Proceeds from the sale of the
Projects, as defined below:

  (a)   The Total Net Sale Proceeds from the sale of the Projects shall be equal
to the gross sales proceeds actually received, converted into U.S. dollars as of
the date funds are received by Horizon, less:

  (i)   all expenses of sale, including, but not limited to, attorney fees,
consultant fees and government fees, other than expenses for which Agent is
entitled to reimbursement pursuant to Section 6 below;     (ii)   all foreign or
domestic income taxes, excise taxes, and other taxes which Horizon or its
affiliates are required to pay related to the sale of the Projects; and    
(iii)   the “Post 8/1/05 Net Project Development Costs” defined as follows: for
purposes of this Agreement, the Post 8/1/05 Net Project Development Costs
consist of all expenses related to the Italian Project and the Bulgarian Project
first accrued by Horizon or its affiliates in connection with the Projects on or
after August 1, 2005 after reduction by the amount of any such expenses for
which Horizon or its affiliates are reimbursed by any unaffiliated party.

  (b)   the Commission will be calculated as follows:

  (i)   one percent (1%) of the Total Net Sales Proceeds up to Total Net Sales
Proceeds of one million dollars ($1,000,000); plus     (ii)   two percent (2%)
of the Total Net Sales Proceeds greater than one million dollars ($1,000,000) up
to Total Net Sales Proceeds of two million dollars ($2,000,000); plus     (iii)
  three percent (3%) of the Total Net Sales Proceeds greater than two million
dollars ($2,000,000) up to Total Net Sales Proceeds of three million dollars
($3,000,000); plus     (iv)   an additional similarly increasing percentage of
the Total Net Sales Proceeds from each successive increment of one million
dollars ($1,000,000) of Total Net Sales Proceeds up to a maximum of 50 percent
of the Total Net Sales Proceeds greater than forty-nine million dollars
($49,000,000) up to the Total Net Sales Proceeds of fifty million dollars
($50,000,000); plus     (v)   if any proceeds from the sale of one of the
Projects are received by Horizon more than three months after the closing of the
sale of a Project,

4



--------------------------------------------------------------------------------



 



      such as pursuant to an “earn-out” or similar provision, those sale
proceeds shall be discounted by a prorated annual percentage rate of eight
percent (8%) per year, and then added to the Net Sales Proceeds as of the
Closing, and the Commission shall then be increased by applying the above
formula to the Net Sales Proceeds as so increased; less     (vi)   one-half
(1/2) of the total expenses for which Horizon has reimbursed Agent pursuant to
Section 6 below.

  (c)   If the sale of one of the Projects is consummated before the sale of the
other Project, then a portion of the Commission shall be paid based on the
formula set out in paragraphs 5(a) and 5(b) above, provided that the Net Sales
Proceeds from that project exceed the Accumulated Net Project Development Costs
related to both projects. Upon the closing of the sale of the other Project, the
remainder of the Commission shall be calculated and paid as though both closings
had occurred at the same time (except as otherwise provided in paragraph 5(b)(v)
above).

          6. SUBSEQUENT SALE. If Horizon declines to extend this Agreement when
Agent is willing to extend on the same terms beyond the initial term or beyond
any subsequent term, and one or both of the sales of the Projects are
consummated within one hundred eighty (180) days after termination of this
Agreement to any buyer with whom Agent has had negotiations prior to such
termination, then Horizon will pay the Commission on such sale or sales. If
Agent terminates this Agreement or declines to extend it when Horizon is willing
to extend on the same terms, then Horizon will owe Agent no Commission on any
sale consummated after termination of this Agreement.
          7. BUSINESS AND TRAVEL EXPENSES. Horizon shall reimburse Agent’s
normal reasonable travel, lodging, long distance communication, computer
connection, and out of pocket expenses incurred in connection with performance
of services hereunder, subject to the reduction of the Commission by an amount
equal to one-half (1/2) of Agent’s expenses as set forth in paragraph 5(b)(vi)
above. When renting any vehicle for the purpose of performing services under
this Agreement, Assignee will purchase the available liability insurance, which
is hereby deemed to be a normal reasonable travel expense.
          8. NO CHANGE IN PENSION BENEFITS. The providing of services by Agent
hereunder shall neither decrease, nor increase, the calculation or payment of
pension or other retirement benefits normally payable to Mr. Hale as a result of
his retirement as of August 1, 2005.
          9. TAXES.

  (a)   Agent shall be responsible for the payment of any and all local, state
and federal taxes, or other fees, imposed on the amounts made payable to Agent
as a result of the services rendered hereunder.

5



--------------------------------------------------------------------------------



 



  (b)   Agent shall be responsible for the withholding and/or payment of any and
all applicable local, state and federal employment, payroll and/or income taxes
associated with any and all of Agent’s employees, provided that Agent shall not
use any employees on any of the work to be performed under this Agreement
without the prior written consent of Horizon. Agent agrees to indemnify and hold
harmless National Fuel for or from any failure, on the part of Agent, to
withhold or remit such applicable taxes.     (c)   Upon request by Horizon,
Agent shall provide documented proof that the above-referenced taxes were paid,
as required.

          10. INDEPENDENT CONTRACTOR. It is understood and agreed that, in
performing all work hereunder, Agent shall be an independent contractor,
responsible for accomplishing the results contracted for under this Agreement,
and, as such, shall control the detail, manner and means of providing consulting
services pursuant to this Agreement. Accordingly, Agent shall not be required to
work any particular schedule, but shall use his best efforts to meet Horizon’s
deadlines. Further, Agent shall not, within reason, be required to work at any
particular location. However, Horizon shall provide reasonable and sufficient
temporary office space and clerical and office services support when
Consultant’s presence is required at any of National Fuel’s offices in North
America. Neither party shall in any way represent that it is an employer or
employee of the other party. In certain circumstances, as specifically
authorized by Horizon, Agent may act as an agent of a National Fuel entity. As
an independent contractor, Agent is not authorized to make any contract,
agreement, warranty or representation on behalf of Horizon or National Fuel,
unless specifically authorized in writing by a Horizon officer to do so.
          11. PROHIBITION AGAINST SUBCONTRACTING. Agent shall not subcontract
out any of the work to be performed by him under this Agreement without the
prior written consent of Horizon.
          12. INDEMNITY.

  (a)   Agent will indemnify and hold National Fuel harmless from and against
any and all loss, damage, injury, suits, penalties, costs, liabilities and
expenses (including, but not limited to, legal expenses) arising out of any
claim for loss of or damage to property, including property of National Fuel or
Agent, liability to, injury to, or death of any person, including Agent, or an
employee of National Fuel or Agent, caused by the grossly negligent, reckless or
intentionally tortious acts of Agent, or his officers, employees, subcontractors
or other agents, including but not limited to failure to comply with federal,
state and local laws, ordinances and regulations, both foreign and domestic,
applicable to services to be performed hereunder and all other applicable local,
state and federal laws, ordinances and regulations, both foreign and domestic.
For purposes of this paragraph only, “National Fuel” shall

6



--------------------------------------------------------------------------------



 



      include National Fuel Gas Company and all of its direct and indirect
subsidiaries, along with any officer or employee of these entities.

  (b)   Horizon will indemnify and hold Agent harmless from and against any and
all loss, damage, injury, suits, penalties, costs, liabilities and expenses
(including, but not limited to, legal expenses) arising out of any claim related
to the services performed under this Agreement for loss of or damage to
property, including property of National Fuel or Agent, liability to, injury to,
or death of any person, including Agent, or an employee of National Fuel or
Agent, unless caused by the grossly negligent, reckless or intentionally
tortious acts of Agent, or his officers, employees, subcontractors or other
agents, including but not limited to failure to comply with federal, state and
local laws, ordinances and regulations, both foreign and domestic, applicable to
services to be performed hereunder and all other applicable local, state and
federal laws, ordinances and regulations, both foreign and domestic.

          13. INSURANCE. Horizon shall carry statutory workers’ compensation
insurance coverage, commercial general liability insurance coverage,
international commercial insurance coverage and executive risk insurance
coverage in an amount not less than $1,000,000. Horizon shall have Agent named
as additional insured (with the exception of the workers’ compensation policy)
under the above insurance policies in connection with any claims arising out of
the services provided under this Agreement. Each insurance policy provided by
Horizon shall contain a waiver of the right of subrogation, and the coverage
will be provided (except as otherwise described in the immediately following
sentence) on a primary non-contributing basis and the limits will be exhausted
before any other insurance is to apply. The coverage provided by Horizon will,
however, be on a secondary non-contributing basis excess of any other applicable
primary auto insurance policies carried by Agent or his Assignee (as defined in
paragraph 21) and the limits of any such primary auto insurance will be
exhausted before the coverage provided by Horizon hereunder is to apply. Horizon
shall maintain this insurance at all times during performance of this Agreement,
provided however, that in the event Horizon elects to not renew its
international commercial insurance coverage upon its expiration on June 6, 2006,
Agent would no longer be covered under such policy and nothing herein shall
obligate Horizon to continue to renew or replace such policy.
          14. CONFIDENTIALITY.

  (a)   In performing his obligations under this Agreement, Agent and his
employees, officers, members and agents, if any, shall maintain all information
gathered, developed or communicated to Agent by National Fuel or any of their
directors, officers, employees or agents, in connection with the work performed
hereunder in a confidential manner, whether or not identified as a trade secret
or as proprietary and confidential by National Fuel. Agent agrees that Agent and
his employees, officers, members and agents, if any, will not duplicate,
distribute, disclose, or otherwise provide such information, or National Fuel’s
trade secrets or proprietary and confidential information to anyone without
prior written

7



--------------------------------------------------------------------------------



 



      authorization of a Horizon officer. The obligations created by this
paragraph shall remain in effect indefinitely and shall survive the termination
of this Agreement.

  (b)   National Fuel’s “trade secrets” and “confidential and proprietary
information” include information and material concerning National Fuel which is
not generally known to the public, including but not limited to, any and all
memoranda, software, data bases, computer programs, interface systems, pricing
and client information, and records pertaining to National Fuel’s methods or
practices of doing business and marketing its services and products, whether or
not developed or prepared by Agent during the term of his employment with
National Fuel or in connection with his providing consulting service to National
Fuel. National Fuel’s trade secrets and confidential and proprietary information
also include “writing” or “writings” which shall mean and include all works,
expressed in words, numbers or other verbal or numerical symbols, regardless of
the physical manner in which they are embodied, including, but not limited to,
books, articles, manuscripts, memoranda, computer programs, computer software
systems, maps, charts, diagrams, technical drawings, manuals, video and audio
tape recordings, and photographs, whether or not developed or prepared by Agent
during the term of his employment with National Fuel or in connection with his
providing consulting services to National Fuel. National Fuel’s trade secrets
and confidential and proprietary information do not include any information or
material which is or becomes generally known to the public (other than by act of
Agent or his representatives in breach of this Agreement).

          15. BOARD APPROVAL. This Agreement is made subject to approval and
ratification by the Board of Directors of National Fuel Gas Company, to whom it
will be presented and favorably recommended by management at the next meeting of
that Board, scheduled for September 8, 2005. If this Agreement is not so
approved and ratified, then the parties will negotiate in good faith to restore
the parties as nearly as possible to the positions in which they would have been
if this Agreement had never been executed, or to reach some other mutually
agreeable arrangement.
          16. COMMUNICATIONS. All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, to the appropriate party at the addresses specified below or at such
other addresses as either party shall have furnished to the other in writing in
accordance herewith. Notices and communications shall be effective when actually
received by the addressee.

  (a)   With respect to Agent:

Bruce H. Hale
247 Brantwood Road
Snyder, New York 14226

8



--------------------------------------------------------------------------------



 



  (b)   With respect to Horizon:

P.C. Ackerman, President
Horizon Energy Development, Inc.
6363 Main Street
Williamsville, NY 14221
          17. AUDIT. Horizon shall have the right, upon reasonable notice, to
examine and audit all of Agent’s billings and all of the backup support data for
those billings. Agent shall make available said information to Horizon, upon
request, at the offices of National Fuel.
          18. SOCIAL SECURITY AND FAIR LABOR STANDARDS. Agent covenants and
agrees that it is bound by and will observe and perform all duties required
under the Social Security Act and the United States Fair Labor Standards Act,
and all other applicable local, state, and federal laws, ordinances, and
regulations.
          19. EQUAL EMPLOYMENT OPPORTUNITY. The Equal Opportunity clause in
Section 202, Paragraphs 1 through 7 of Executive Order 11246, as amended; and
Section 503 of the Rehabilitation Act of 1973, 29 U.S.C. §793, as amended; and
Section 402 of the Vietnam Era Veterans Readjustment Assistance Act of 1974, 38
U.S.C. §§42l1-12; and the Americans with Disabilities Act of 1990, 42 U.S.C.
§12101, et. seq., as amended, relating to equal employment opportunity; and the
implementing Rules and Regulations of the Office of Federal Contracts Compliance
Programs as set forth in 41 C.F.R. Chapter 60 are incorporated herein by
specific reference.
          20. NON-WAIVER. Failure of either party to act or exercise its rights
under this Agreement upon the breach of any of the terms hereof by the other
party shall not be construed as a waiver of such a breach or prevent said party
from thereafter enforcing strict compliance with any or all of their terms
hereof.
          21. NON-ASSIGNABILITY. The obligations of Agent hereunder are personal
and cannot be assigned or delegated to subcontractors or employees except as
provided in this paragraph 21. Agent may assign this Agreement to a limited
liability company or other entity wholly owned by Agent (“Assignee”), effective
upon notice to Horizon signed by both Agent and the Assignee, which notice must
include:

  (a)   the full legal name, address and state of organization of the Assignee;
    (b)   evidence of Agent’s sole ownership of the Assignee; and     (c)   the
Assignee’s commitments that (i) the Assignee assumes all rights and obligations
under this Agreement, and (ii) all the Assignee’s services under this Agreement
must be performed by Agent individually unless Horizon expressly consents
otherwise in writing.

9



--------------------------------------------------------------------------------



 



Upon the effective date of such an assignment, Agent shall individually be
relieved of all direct obligations under this Agreement, which shall become the
direct obligations of the Assignee (although Agent as an officer/employee of
Assignee will continue to comply and help Assignee comply with the
confidentiality provisions of paragraph 14 of this Agreement). Horizon may not
assign this Agreement without the express written consent of Agent. Said consent
shall not be unreasonably withheld.
          22. GOVERNING LAW. This Agreement shall be governed by the laws of the
State of New York without giving effect to the conflict of laws provisions
thereof.
          23. SEVERABILITY. If any clause, sentence, paragraph, provision or
other part hereof shall be adjudged by any court of competent jurisdiction to be
invalid, the remainder hereof shall be interpreted so as to achieve as closely
as possible the intent of the parties as originally expressed in this Agreement.
          24. CAPTIONS AND HEADINGS. The captions and headings herein are for
convenience only and are not to be construed as a part of this Agreement, nor
shall the same be construed as defining or limiting in any way the scope or
intent of the provisions hereof.
          25. ENTIRE AGREEMENT. This Agreement contains and states the entire
agreement of the parties hereto and supersedes and cancels all prior written and
oral agreements and understandings with respect to the subject matter of this
Agreement. Any modification to this Agreement must be agreed upon in writing and
signed by both parties.
          26. BINDING CONSIDERATION. Agent understands, represents, warrants,
and agrees that the consideration provided under this Agreement is in addition
to anything of value to which he is entitled.
          27. BINDING AGREEMENT. This Agreement is and shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
heirs, executors, administrators and assigns. Agent represents, warrants and
agrees that he has read, understands and intends to be bound by this Agreement
and its recitals, terms, conditions and representations.
          IN WITNESS WHEREOF, the parties hereto have made and entered into this
Agreement as of August 1, 2005.

10



--------------------------------------------------------------------------------



 



                  HORIZON ENERGY DEVELOPMENT, INC.       BRUCE H. HALE    
 
               
By:
  /s/ P. C. Ackerman       /s/ Bruce H. Hale    
 
                Name: P. C. Ackerman             Title: President            

11